DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on March 9, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 1, 7, 14, 15, 26-28, has canceled claims 20-23 and has newly added claims 29 and 30.  
Claims 1-19, and 24-30 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27, 28 and newly added 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

objectively define “Fresnel-style”.   (It is noted that it is not clear if the phase zone is or is not a Fresnel zone plate.  
The phrases “functional pixels”, and “complex-values pixels” recited in newly added claim 29 are confusing and indefinite since it is not clear how do these pixels relate to the system recited in claims 1 and 14.  The scopes of the claim are confusing and indefinite.  
The phrase “attempt to convert” recited in the newly added claim 30 is confusing and indefinite since it is not clear if the “attempt” is or is not part of the limitations seek for patent.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 12-19 and 25 and newly added claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Javidi et al (US 2006/0078113 A1) in view of the patent issued to Sciammarella (PN. 5,671,042) and US patent application publication by Collings et al (US 2015/0286187 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Javidi et al teaches a digital holography system that serves as the rectilinear transforming digital holography system and displaying a virtual or real orthoscopic three-dimensional image wherein the system is comprised of a digital holographic recording/data capturing sub-system including a coherent optical illuminating means or a laser (142, Figure 14) for providing a reference beam (102a) and illuminating a three-dimensional object (132, please see Figures 12 and 14) such that wavefront are generated from points on the three-dimensional object, a first optical transformation element (140), or Fourier transformation lens, for transforming and compressing all the wavefronts generated from the points of the three-dimensional object into a two-dimensional complex wavefront distribution pattern located at a focal plane of the first optical transformation element, and a two-dimensional focal plane detector array (128) for capturing a two-dimensional power intensity pattern produced by an interference between the two dimensional complex wavefront pattern generated and compressed by the first optical transformation element and the reference beam and outputting signals carrying information corresponding to captured power intensity distribution pattern at different points on a planar surface of the two-dimensional detector array.   
Javidi et al teaches that the two dimensional focal plane detector array (128) may comprise a CCD camera and a digital holographic complex wavefront data signals may be produced by the digital holography system.  This means the system must implicitly include a digital complex wavefront decoder for decoding the signals output from the CCD camera to generate the digital holographic complex wavefront data signals as demonstrated by Sciammarella to include an analog-to-digital conversion module (18, Figure 2) for converting 
Javidi et al teaches that the two-dimensional focal plane detector array (128, Figure 14) is positioned at a focal plane of the first optical transformation element (140) and wherein a distance from the two-dimensional focal plane detector array to the first optical transformation element corresponding to a focal length of the first optical transformation element, (please see Figure 14).  
Javidi et al teaches digital holography system further comprises a distributed communication network (400, Figure 14) via a computer (402) for receiving, storage, processing and transmitting the digital-holographic complex wavefront data signals generated by the digital wavefront decoder to at least one location, (please see Figure 9).   The distributed network (400) via the computer (402) may be connected to another computer or display (412).  As shown in Figures 13A and 13B, the digital hologram (224a) may be displayed on an optical or electrical addressable spatial light modulator (220a or 220b), serves as the two-dimensional display array for receiving the holographic data signals, wherein a second coherent optical illuminating means for providing a second illumination beam (102g), that is received by the two-dimensional display array (220a or 220b) and outputting a two-dimensional complex wavefront distribution based on the received holographic data signals.  As demonstrate by the disclosure of Sciammarella a digital-to-analog conversion module (18) is implicitly used as the digital encoder for converting the distributed digital holographic complex wavefront data signals into holographic data signal, in order for the holographic data signal data may be displayed by the two-dimensional display array, (please see paragraphs [0053], [0065] and [0069]).  
Collings et al in the same field of endeavor taches an apparatus wherein a routing data (110, Figure 1a) may be processed by a data processor (108) to provide kinoform data or phase-only holographic data signals wherein the phase-only holographic data signals or kinoform data is displayed on the spatial light modulator (106), serves as a two-dimensional phase only display array.  The two-dimensional phase only display array or the spatial light modulator receives a coherent optical illumination beam and outputs a two-dimensional complex wavefront distribution based on the received phase-only holographic data signals.  Collings et al further teaches that a second optical transformation element or Fourier transformation lens (108) for transforming the two-dimensional complex wavefront distribution output from the two-dimensional phase only display array (106) into wavefronts that propagate and focus into points on an orthoscopic holographic three dimensional image corresponding to the recorded object.  Collings et al teaches that the two dimensional phase only display array (106, Figure 1a) is positioned at a front focal plane of the second optical transformation element and wherein a distance from the two dimensional phase-only display array to the second optical transformation element corresponding to a focal length of the second optical transformation element, (please see paragraph [0054]).  
It would then have been obvious to one skilled in the art at time of the invention was made to apply the teachings of Collings et al to modify the digital holography system of Javidi et al to make the holography being replayed is a phase-only hologram.  
The Javidi et al in light of Collings et al then teaches that the relationship between the captured three-dimensional object and the displayed three-dimensional image constitutes a three 
Claim 1 has been amended to include the phrase “a complex-amplitude equivalent synthesizer type digital phase-only encoder”.   Since the “digital phase-only encoder for converting the distributed digital-holographic complex wavefront signal data into phase-only holographic data signals” is met by the analog-to-digital interface (18) of Sciammarella in combination with the teachings of Collings for generating phase-only holographic data signal, this limitation is met.  Whether the means taught by Sciammarella and Collings is called “complex-amplitude equivalent synthesizer” or not, the function is met.  
With regard to claim 4, Javidi et al teaches that the focal plane detector array is a CCD array, (128, please see Figure 14).  
With regard to claim 5, it is either implicitly true or obvious modification for the digital to analog conversion module taught by Sciammarella to include a digital demodulator.  
With regard to claims 6-7, Javidi et al teaches that the reference beam has an angular off-set from the optical axis, which means it has an oblique spatial frequency.  The relationship between the spatial frequency offset with the F-number of the first optical transformation element considered an design choice to one skilled in the art.  
With regard to claim 8, Javidi et al teaches that the reference beam is diverged from a single point, (please see Figure 14).  
With regard to claims 12-13, Collings et al teaches that the second illumination beam is collimated and is impinged onto the display array along its normal direction, (please see Figure 1a).  Although this reference does not teach explicitly that it is also expanded, such modification is considered obvious to one skilled in the art since expanding and collimating light beam from With regard to claim 13, these references however do not teach that alternatively that the second illumination beam is impinged onto the display array along an oblique direction, but such modification is considered obvious matters of design to one skilled in the art since the second illumination beam or the play-back beam should have the impinge direction identical to the original reference beam for recording the hologram.  
With regard to claims 14 and 15, Sciammarella in light of Collings et al teach typical analog-to-digital and digital-to-analog signal conversion modules may be used to decoding and encoding the holographic signal data.   Although these references do not teach the specific types of the decoder and encoder being used, such modifications are considered obvious to one skilled in the art since using art well-known encoder and decoder are considered obvious to one skilled in the art.  
With regard to claim 16, Collings et al teaches that the two-dimensional phase-only display array may comprise a reflection type liquid crystal on silicon, (LCOS, please see the abstract).  Although this reference does not teach the specific type of liquid crystal panel, such modification is considered obvious to one skilled in the art since using an art well-known type of liquid crystal display panel is considered obvious modification.  
With regard to claims 17-18, these references do not teaches that the two-dimensional phase only display array is alternatively included a reflection-type pixels built on piezo-electric or elastomer-based micro actuators.  However digital micro-mirror display panel (DMD) is pretty well known in the art, to use such display panel as the two-dimensional display array is considered to be obvious modification and design choice to one skilled in the art.  

With regard to claim 25, it is within general level of skilled in the art to expand the two-dimensional focal plane detector array by making a contiguous or discrete array for the benefit of expanding the field of view.  
With regard to newly added claim 29, the scopes of claim are confusing and indefinite since it is not clear what are these pixels.  This claim can only be examined in the broadest interpretation.  It is within general level skill in the art to use different calculation approach to obtain the digital hologram.  
With regard to newly added claim 30, the scopes of the claim are confusing and indefinite.  It seems to be some kind of algorithm for calculation method.  This product-by-process limitation is not given any patentable weight since it does not distinguish the final product from prior art systems, (please see MPEP 2173.05(p)).  

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Javidi et al, Sciammarella and Collings et al as applied to claim 1 above, and further in view of patent issued to Simon et al (PN. 5,493,443).
The digital holography system taught by Javidi et al in combination with the teachings of Sciammarella  and Collings et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 2 and 3, Javidi et al teaches that the first optical transformation element is transmission lens, (140, Figure 14).  Colling et al teaches that the second optical Simon et al in the same field of endeavor teaches a Fourier transformation optics that is comprised of a pair of primary concave reflector (4, Figure 1b) and a secondary convex reflector (3).  It would then have been obvious to one skilled in the art to alternatively use a pair of primary concave and secondary convex reflector as the Fourier transformation optics.  As for the alternative choice of a pair of primary convex lens and secondary concave lens, it is within general level of skill in the art to arrange the lens elements to also achieve the Fourier transformation.  

Claims 9-11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Javidi et al, Sciammarella and Collings et al as applied to claim 1 above, and further in view of patent issued to Schilling et al (PN. 5,493,443).
The digital holography system taught by Javidi et al in combination with the teachings of Sciammarella  and Collings et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 9-11, Javidi et al teaches that the three-dimensional object may be a color object, (please see paragraph [0042]).  This means a color holography may alternatively be recorded.  Schilling et al in the same field of endeavor teaches an arrangement for recording color hologram wherein the illuminating beams and reference beam are each provided from red laser, green laser and blue laser, (please see Figure 3).  It would then have been obvious to apply 
Although this reference does not teach that the laser sources comprises diode lasers, such modification would have been obvious to one skilled in the art since diode laser is common laser source utilized in the art.  Although this reference does not teach explicitly that these laser sources are operated under a synchronized stroboscopic mode, such modification would have been obvious to one skilled in the art for the benefit of allowing the recorded holograms appear to have slow motion.  
With regard to claim 24, Schilling et al teaches that a trichroic beam splitter (BS9) for combining three colors light beams from the red, green and blue laser sources respectively. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Javidi et al (US 2006/0078113 A1) in view of the patent issued to Sciammarella (PN. 5,671, 042) and US patent application publication by Collings et al (US 2015/0286187 A1).
Claim 26 has been amended to necessitate the new grounds of rejection.  
Javidi et al teaches a digital holography system, (please see Figure 14) that is comprised of a method for recording and display a virtual or real orthoscopic three-dimensional images wherein the method is comprised of (a) providing a reference beam (102a), (b) illuminating a three dimensional object (132, Figures 1 and 14) such that wave fronts are generated from points on the three-dimensional object, (c) transforming (transformation lens) and compressing the wave fronts emitted from the points on the three-dimensional object into a two-dimensional complex wavefront distribution pattern, (d) capturing (CCD, 128) a two-dimensional power digital holographic complex wavefront data signals is generated from the captured two-dimensional power intensity pattern by the CCD camera.  It is implicitly true that a decoding step is implicitly included to generate the digital holographic complex wavefront data signals, as demonstrated by the Sciammarella teaches that an analog-to-digital converter (18) associated with a camera, (please see Figure 2) is utilized to generate digital data.  
Javidi et al further teaches the method comprises a step of distributing the digital holographic complex wavefront data signals to at least one location, such as a display (412) via a network (400, Figures 9 and 14).  As shown in Figures 13A and 13B, the digital holographic data signals displayed on an electric addressed or optical addressed spatial light modulator, (220a or 220b), which implicitly as demonstrated by Sciammarella requires a converting of the digital holographic data to analog holographic data.  Javidi et al then teaches to provide a second illumination beam (102g), to illuminate the display panel (220a or 220b) and the step of outputting a two-dimensional complex wavefront distribution output based on the holographic data signals and the second illumination beam.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the holographic complex wavefront data signals are phase-only holographic data signals displayed by the two-dimensional display panel (220a or 220b).  Collings et al in the same field of endeavor taches an apparatus wherein a routing data (110, Figure 1a) may be processed by a data processor (108) to provide kinoform data or phase-only holographic data 
It would then have been obvious to one skilled in the art at time of the invention was made to apply the teachings of Collings et al to modify the digital holography system of Javidi et al to make the holography being replayed is a phase-only hologram.  
Claim 26 has been amended to include the method step  “using a complex-amplitude equivalent synthesizer type digital phase-only encoder”.  Since the function of concerning the digital holographic complex wavefront data signals into phase-only holographic data signals” is achieved by the disclosure of Sciammarella in combination with Collings such feature is met.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Javidi et al (US 2006/0078113 A1) in view of the patent issued to Sciammarella (PN 5,671,042).
Javidi et al teaches a digital holography system that serves as the rectilinear transforming digital holography system and displaying a virtual or real orthoscopic three-dimensional images, wherein a focal-plane compression-domain digital holographic recording apparatus for use in the system, wherein the focal-plane compression-domain digital holographic recording apparatus 
Javidi et al teaches that the two dimensional focal plane detector array (128) may comprise a CCD camera and a digital holographic complex wavefront data signals may be produced by the digital holography system.  This means the system must implicitly include a digital complex wavefront decoder for decoding the signals output from the CCD camera to generate the digital holographic complex wavefront data signals as demonstrated by Sciammarella to include an analog-to-digital conversion module (18, Figure 2) for converting the analog signals from captured power intensity pattern by the camera, (please see column 6, lines 36-50).  
Javidi et al teaches that the two-dimensional focal plane detector array (128, Figure 14) is positioned at a focal plane of the first optical transformation element (140) and wherein a distance from the two-dimensional focal plane detector array to the optical transformation 
These references however do not teach explicitly about “a “unique” wavefront emerged from the three-dimensional object point generated a “unique” Fresnel-like quadratic phase zone”.  However since the focal-plane compression-domain digital holographic recording apparatus taught by Javidi et al is identical with the claimed recording apparatus, the wavefront and the quadratic phase zone claimed in the claim are implicitly met by the disclosure of Javidi et al.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Collings et al (US 2015/0286187 A1) in view of the US patent application by Javidi et al (US 2006/0078113 A1).  
Collings et al teaches a focal-plane compression domain digital holographic display apparatus that is comprised of a data processor (108, Figure 1a) for converting a routing data (110) for converting the routing data into kinoform data or phase-only holographic data signals, a coherent optical illuminating means for providing an illumination beam, a spatial light modulator serves as the two-dimensional phase-only display array for receiving phase-only holographic data signal and receiving the illumination beam and outputting a two-dimensional complex wavefront distribution based on the received phase-only holographic data signal and an optical transformation element (108) for transforming the two-dimensional complex wavefront distribution output from the two-dimensional phase-only display array into wavefronts that propagate and focus into points on an orthoscopic holographic three-dimension image corresponding to the object intended to be recorded in the kinoform.  Collings et al teaches that the two dimensional phase only display array (106, Figure 1a) is positioned at a front focal plane 
This reference has met all the limitations.  Javidi et al in the same field of endeavor teaches a digital holography system as a rectilinear transforming digital holography system for recording and displaying virtual, real or both virtual and real orthoscopic three-dimensional images wherein recorded and produced digital holographic data signals may be routing to a display panel via network, (400, Figures 9, 13A, 13B and 14), wherein the routed digital holographic data signals may be displayed on the distant display panel and re-plays the digital holographic data signal to reproduce the three-dimensional object recorded as holographic data.  In light of Javidi et al, the focal-plane compression domain digital holographic display apparatus taught by Collings et al can be utilized in a digital holography system.  
These references however do not teach explicitly about “a wavefront emerged from a “unique” Fresnel-like quadratic phase zone on the phase-only display array converges to a “unique” three-dimensional image point in the three-dimensional image space”.  However since the focal-plane compression-domain digital holographic display apparatus taught by Collings et al is identical with the claimed display apparatus, the wavefront and the quadratic phase zone claimed in the claim are implicitly met by the disclosure of Collings et al.  
Response to Arguments
Applicant's arguments filed on March 9, 2021 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments which states that there is no reason why one having ordinary skill in the art would have wanted to have phase only hologram, the examiner respectfully disagrees for the reasons stated below.  Applicant being one skilled in the art must have the knowledge that phase-only hologram is a typical and well-known type of the hologram in the holography art.  The advantage of having a phase-only hologram would result a holographic image with brighter and free from zero-order diffraction image.  It is certainly reasons and motivation for one skilled in the art to make the hologram a phase-only hologram to achieve better and brighter image.  
Formal request for interview can be made by contacting the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872